                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:11-CR-00011-KDB-DSC

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 ADAM JOE LOUIS JORDAN III,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s pro se motion for a reduction of

sentence based on Amendment 599 to the United States Sentencing Guidelines regarding firearm

enhancements. (Doc. No. 180).

         This Court has previously ruled that Amendment 599 provides no relief in this case.

(Doc. No. 170: Order denying Sentence Reduction at 1). Defendant presents no change in facts

or law to support reconsideration.

         IT IS THEREFORE ORDERED that Defendant’s motion for sentence reduction, (Doc.

No. 180), is DENIED.


                                Signed: July 14, 2021
